 NORANDA ALUMINUM, INC.217Noranda Aluminum,Inc.andUnited Steelworkers ofAmerica,AFL-CIO,Petitioner.Case 14-RC-6363October 31, 1970DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer, Neil E. McDarby.Following the hearing, and pursuant to Section 102.67of the National Labor Relations Board Rules andRegulations and Statements of Procedure, Series 8, asamended, and by direction of the Regional DirectorforRegion 14, this case was transferred to theNational Labor Relations Board for decision. Boththe Employer and the Petitioner have filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error.' They are hereby af-firmed.Upon the entire record in this case, including thebriefs filed herein, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepolicies of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.No question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.The Employer is in the basic aluminum industry,and engaged in the manufacture and distribution offinishedand unfinished aluminum products. Itsoperations are conducted at New Madrid, Missouri.At the time of the hearing, it employed about 38employees excluding management and supervisors,professional employees, guards and office clericalemployees at its New Madrid site, with plans toemploy upwards of 425 such employees in the nearfuture, as new operations start up. Petitioner seeks aunit of all production and maintenance employees,and the laboratory technicians, employed at theEmployer's wire and cable plant located at NewMadrid.The Employer contends that the only appropriateunit is a unit including all production and mainte-nance employees employed at the entire New Madridfacility, including the wire and cable plant and thereduction mill, and excluding laboratory technicians,on the ground that the Employer's facility at NewMadrid is an integrated operation. The Employerfurther contends that the petition is prematurebecause the reduction mill is still under construction,there is not a representative number of employeesemployed, an insufficient number of contemplatedjob classifications are filled, and there is not arepresentative number of employees in a substantialnumber of the job classifications.Noranda Aluminum, Inc., is a wholly ownedsubsidiary of Noranda Mines, Limited, a Canadiancorporation, and was formed in 1968 for the purposeof entering into the basic aluminum industry in theUnited States and of supplying aluminum to two othersubsidiaries of Noranda Mines, the Canada Wire andCable Company, and Pacific Coast Company. At thepeak performance of the New Madrid facility aspresently being formed, projected to take placearound April 1971, approximately two-thirds of thealuminum being produced in the reduction mill willbe diverted to Canada Wire and Cable Co. andPacific Coast Co., and approximately one-third of itwill be used in the fabrication of wire and cable at thecable plant at the New Madrid facility. That alumi-num which will go to the off-site subsidiaries ofNoranda Mines will be manufactured as a semifin-ished product in the metal services department of thereduction mill in New Madrid, and will be shippedmainly in forms of billets, pig and sow and ingots. Theonsite cable plant will get hot metal directly from thepotrooms. Thus, the aluminum which is refined in thepotrooms of the reduction mill will be transported inthe form of hot metal to the cable plant, to befashioned into a finished product, and to the metalservices department, for the manufacture of semifin-ished products.The entire facility, including the reduction mill andcable plant, is located at St. Jude Industrial Park inNew Madrid. There is a road that runs between thereduction mill and the cable plant, and the two are atpresent several hundred feet apart, with plans forpossible expansion which will lessen this distance.Each of these two parts of the facility has a fencearound it, with a guard, and its own parking lot.At the time of the hearing, the cable plant was theonly department of the New Madrid facility whichwas in production, getting its aluminum from an,We have reviewed the Petitioner'scontention that theHearingour determination of the issues was brought to our attention, and theOfficer's granting of parts of the Employees petition to revoke subpeonaPetitioner was not prejudiced by the granting of portions of the Employer'sduces tecum,B-87906,was in error.We have also examined the entirepetition.record and briefs, and find that all of the relevant evidence necessary for186 NLRB No. 37 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDoutside source. About November 1, 1970, the rest ofthe facility is expected to be in operation and the flowof hot aluminum to the cable plant and metal servicesis to begin.The record shows that the cable plant was con-structed and put into operation before the rest of thefacility for the purpose of building a market for itsproduct, and because it takes about a year for themachinery to be completely debugged and productionto reach a standard commercially acceptable to themanufacturer.At the time of the hearing, there were about 38hourly employees at the facility, about 30 of whomwere working at the cable plant. With a hiringprogram which is predicted to reach its peak in AprilorMay of 1971, the Employer expects to employupwards of 425 employees, with about 60 employeesat work in the cable plant. The Employer's expecta-tions are that a representative portion of theseemployees will be employed by November 1, 1970,when the flow of hot metal begins.The employees in the cable plant are separated fromthose in the reduction mill in that they are in aseparate building with a parking lot away from theother buildings, which is itself surrounded by a fencewith a guard at the gate. In this building they havetheir own lunch area, restrooms, and timeclock (ashave other areas of the facility), and they have theirown showerroom. The cable plant also produces adifferent product and, for the most part, on differentmachines than does the rest of the facility, thusmaking thejob functions of many of the employeesdifferent from others in the facility. Most of theemployees in the unit sought are under the day-to-daysupervision of the cable plant superintendent. It is notcontemplated that there will be much interchangebetween these employees and the employees of therestof the facility although a small amount iscontemplated. The cable plant will perhaps workmore or less shifts than some other departments.These are factors which might lead to a determinationthat a unit of cable plant employees is appropriate.On the other hand, and more compelling, are factorsthat lead to a determination that the cable plant isonly another department in a highly integratedfacility.There is one personnel department whichhires employees for the entire facility using the samejob application form. The vast majority of theemployees are hired as trainees at the same pay andassigned to the departments in need of them, wherethey are trained to work on individual machines. Thejob functions of many of the employees throughoutthe facility are either identical, or require comparableskills and training. The cable plant employees do notpossess as a group any unique skills other than thosein which they were trained by foremen from through-out the facility. All employees of the facility enjoy thesame fringe benefits, health insurance plans, andsafety training given by the personnel department.Inmanagement and administration,the entirefacility is integrated.There is one general manager incharge of the entire facility. Answering directly to himare a number of staff personnel including theindustrial relations director,who is responsible foremployment,labor relations,safety,first-aid, andplant protections for the entire facility;a controller incharge of all accounting, cost analysis,and relateditems for the entirefacility;a sales manager and salesdepartment for the entire facility; one productionplanner;one technical superintendent responsible forlaboratories and quality control;one purchasingdepartment,responsible for all purchasing,traffic,and the general warehouse;one works engineer; amechanical and engineering superintendent who is inchargeofmaintenance,throughout the facility(Although maintenance employees in different de-partments may be under the day-to-day supervisionof the superintendent of the department). Thesuperintendents of all the different manufacturingdepartments of the facility (including the cable plant),are also directly responsible to the General Manager.Functionally, the cable plant is an integral part ofthe facility, and its entire facility. Likewise, the recordshows that the productive and uninterrupted opera-tions of the other departments of the facility aredependent upon the efficient and continued operationof the cable plant.In view of the foregoing, and all the facts asdisclosed in the record, we are persuaded that therequested unit does not possess a degree of functionaldistinctness and autonomy which would warrant afinding that the cable plant employees have a separatecommunity of interest apart from the other employeesand therefore it may not be represented as a separateappropriate unit.We also will not order an election ina larger unit at this time noting that a representativenumber of employees have not yet been employed,nor a representative number of classifications filled.However, this does not preclude the Petitioner or anyother labor organization from filing a petition for anappropriate unit at the proper time and upon theproper showing of interest.We shall,therefore,dismiss,without prejudice, the petition herein.ORDERIt is hereby ordered that the petition in Case14-RC-6363 be, and it hereby is, dismissed.